Citation Nr: 9932787	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-28 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of a right mandible fracture.

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1943 to 
April 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Houston Regional Office (RO) April 1997 rating decision 
which, inter alia, denied an increased evaluation for his 
service-connected residuals of a right mandible fracture.


FINDINGS OF FACT

1.  The February 1998 VA examination report shows that the 
veteran's temporomandibular joints had a normal range of 
opening, greater than 42 millimeters (mm).

2.  The medical evidence does not show that he had repeated 
episodes of residual right mandible fracture symptomatology 
prior to his current, inactive symptoms.

3.  It has not been shown that he has complete, or one half, 
loss of his mandible.

4.  It has not been shown that he has nonunion or malunion 
relative to his right mandible.

5.  It has not been shown that his masticatory surface cannot 
be restored by a suitable prosthesis.


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
right mandible fracture have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.321, 
4.3, 4.7, 4.20, 4.31, 4.41, 4.42, 4.71, Diagnostic Codes 
5000, 5003, 9900, 9901, 9902, 9903, 9904, 9905 and 9913 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased rating for his service-
connected residuals of a right mandible fracture is well 
grounded under 38 U.S.C.A. § 5107(a), as it is plausible or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In general, an allegation of an increased 
disability is sufficient to establish a well-grounded claim 
seeking an increased rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  Here, the contentions concerning the 
severity of the residuals of his right mandible fracture 
(within the competence of a lay party to report) is 
sufficient to well ground his claim.  Thus, the Board finds 
that the facts relevant to the issue on appeal have been 
properly developed and the duty to assist has been satisfied.

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).

Separate diagnostic codes identify the various disabilities.  
When evaluating a disability, any reasonable doubt regarding 
the degree of disability is resolved in favor of the 
claimant.  38 C.F.R. § 4.3 (1998).  If there is a question as 
to which of two evaluations should apply, the higher rating 
is assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (1998).

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 
38 C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's residuals of right mandible fracture are rated 
under Diagnostic Codes 5000, 5003, 9900, 9901, 9902, 9903, 
9904, 9905 and 9913.

Diagnostic Code 5003 provides that degenerative arthritis, 
established by X-ray findings, will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  38 C.F.R. 
§ 4.71a.

The provisions of 38 C.F.R. § 4.150, which provide for the 
evaluation of dental and oral conditions, were amended 
effective February 17, 1994.  The Board notes that, as the 
veteran's claim for an increased evaluation for his service-
connected residuals of a right mandible fracture was received 
in January 1997, it will be evaluated under the revised 
rating criteria of 38 C.F.R. § 4.150 (1998).

Diagnostic Code 9900 provides that for chronic osteomyelitis 
or osteoradionecrosis of the maxilla or mandible the 
disability shall be rated as chronic osteomyelitis under 
Diagnostic Code 5000.  Code 5000 provides a 10 percent rating 
for inactive osteomyelitis, following repeated episodes, 
without evidence of active infection in the past five years.  
A 20 percent rating requires acute, subacute or chronic 
osteomyelitis with discharging sinus or other evidence of 
active infection within the past five years.  A 30 percent 
rating is warranted when there is definite involucrum or 
sequestrum, with or without discharging sinus, and a 60 
percent rating is warranted where there are frequent 
episodes, with constitutional symptoms.  

Diagnostic Codes 9901 provides for a 100 percent rating when 
there is a complete loss of the mandible.  38 C.F.R. § 4.150.  

Diagnostic Code 9902 provides for a 30 percent rating for the 
loss of approximately one-half of the mandible, not involving 
temporomandibular articulation.  A 50 percent rating requires 
the loss of approximately one-half of the mandible involving 
temporomandibular articulation.  38 C.F.R. § 4.150.

Diagnostic Code 9903 provides that nonunion of the mandible 
with a moderate associated disability warrants a 10 percent 
evaluation.  A 30 percent evaluation is warranted for a 
severe disability.  38 C.F.R. § 4.150.

Diagnostic Code 9904 provides that malunion of the mandible 
causing slight displacement warrants a noncompensable rating.  
A 10 percent rating is warranted for moderate displacement, 
and a 30 percent rating is warranted for severe displacement.  
38 C.F.R. § 4.150.

Diagnostic Code 9905 provides a 10 percent rating for 
limitation of motion of the temporomandibular articulation, 
manifested by an inter-incisal range of 31 to 40 mm. or when 
the range of lateral excursion is from zero to 4 mm.  A 20 
percent rating is warranted for an inter-incisal range from 
21 to 30 mm.  A 30 percent rating is warranted for an inter-
incisal range from 11 to 20 mm, while a 40 percent rating is 
warranted for an inter-incisal range from 0 to 10 mm.  
38 C.F.R. § 4.150.

Diagnostic Code 9913 pertains to a loss of teeth due to the 
loss of substance of the body of the maxilla or the mandible 
when there is no loss of continuity.  A noncompensable rating 
will be assigned when the loss of masticatory surface can be 
restored by suitable prosthesis.  Where the lost masticatory 
surface cannot be restored by a suitable prosthesis, a 10 
percent rating is warranted when all upper and lower teeth on 
one side are missing or when all upper or lower anterior 
teeth are missing.  A 20 percent rating is warranted when all 
upper and lower anterior or posterior teeth are missing.  A 
30 percent rating is warranted for the loss of all lower or 
upper teeth.  A 40 percent rating is assigned for the loss of 
all teeth.  38 C.F.R. § 4.150.

Historically, the Board notes that the veteran's service 
medical records disclose that he fractured his right mandible 
while playing baseball in June 1944.

By April 1967 rating decision, the RO granted service 
connection for the veteran's residuals of right mandible 
fracture, assigning it a noncompensable evaluation.

Private medical records, dated from October 1967 to December 
1972, do not show that the veteran received any treatment for 
residuals of a right mandible fracture.

VA outpatient treatment records, dated from March 1978 to 
February 1997, show that the veteran was seen with complaints 
of jaw pain in July 1987.  Later that month, he underwent 
oral and maxillofacial surgery at which time 7 teeth were 
extracted.  An August 1987 record shows that his extraction 
sites had healed well.  In March 1988, he was seen with 
complaints of pain and swelling of the right mandible.  
Physical and X-ray examinations of his right mandible did not 
reveal any abnormality.  The impression was right mandible 
pain and swelling of an unknown etiology.  An April 1988 
record shows that he reported experiencing swelling in his 
right mandible.  The remainder of the records do not show 
that the veteran received any treatment for the residuals of 
his right mandible fracture.

A VA hospital report, dated in April 1996, does not include 
any report or finding pertaining to the veteran's residuals 
of a right mandible fracture.

On VA medical examination in February 1998, the veteran had 6 
upper and 6 lower teeth.  His residual bone ridge was intact 
and no bony defects were found.  He had multiple carious 
teeth which were described as restorable.  No soft or hard 
tissue lesions were found in his mouth.  Examination of his 
temporomandibular joints revealed no popping or clicking.  
These joints also had a normal range of opening, described as 
greater than 42 mm.  His lateral and protrusive excursions 
were normal.  X-ray examination of his temporomandibular 
joints revealed signs of asymptomatic degenerative joint 
disease.  His mandible was intact and there were no signs of 
step defects or missing bone in either the maxilla or 
mandible.  The impression was that the veteran had multiple 
carious teeth which were restorable, no bony irregularities 
in either  the lower or upper jaw, and no residual problems 
were identified relative to eating or the functioning of his 
lower jaw.

At the August 1999 hearing before the undersigned, the 
veteran testified that his jaw had not been the same since it 
was fractured in service.  He reported that his right 
mandible was sore and that he had trouble chewing.  He 
indicated that he had been given a prosthetic device, but 
that he no longer used it because it fit poorly.  He reported 
that he ate a little bit of hard food on the left side of his 
mouth.  He indicated that his jaw hurt most of the time, and 
that he was unable to eat hard food.  His wife testified that 
he experienced swelling in his right jaw.  She also stated 
that she did not know if he had any active infection in his 
right jaw.

The Board observes that a compensable evaluation is 
unwarranted for the veteran's residuals of a right mandible 
fracture under Diagnostic Code 5003, as the February 1998 VA 
examination report shows that his temporal mandibular joints 
had a normal range of opening.

On the basis of the foregoing evidence, a compensable rating 
is not warranted for the residuals of the veteran's right 
mandible fracture under Diagnostic Code 5000.  A compensable 
rating under this code provision requires the evidence to 
show inactive symptoms, following repeated episodes, without 
evidence of active symptoms during the past five years.  This 
is not demonstrated by the evidence of record.  In 
particular, the private medical records do not show that the 
veteran received any treatment for the residuals of his right 
mandible fracture.  In addition, while the VA medical records 
show that the residuals of his fractured right mandible have 
been inactive for the past five years, they do not show that 
this period of inactivity followed repeated episodes of 
symptoms.  Rather, they show that he was treated for the 
residuals of his right mandible fracture on only four 
occasions between 1978 and 1988.  As such, these episodes of 
symptoms were not recurrent.  Thus, the medical evidence does 
not show that the veteran had repeated episodes of residual 
right mandible fracture symptoms prior to his current period 
of inactive symptoms.  Therefore, a compensable evaluation is 
not warranted for the residuals of his right mandible 
fracture under Diagnostic Code 5000.

The medical evidence does not include any reports or findings 
that the veteran has a complete, or one half, loss of his 
mandible.  Therefore, the criteria for compensable 
evaluations under Diagnostic Codes 9901 and 9902 have not 
been met.  The medical evidence of record is likewise devoid 
of any report or finding of nonunion or malunion relative to 
his right mandible.  Thus, compensable ratings are not 
warranted for residuals of his right mandible fracture under 
Codes 9903 and 9904.

A compensable evaluation is not warranted for the residuals 
of the veteran's right mandible fracture under Diagnostic 
Code 9905.  A 10 percent evaluation under this code requires 
the evidence to show a limitation of temporomandibular 
articulation motion, manifested by an inter-incisal range of 
31 to 40.  However, as reported earlier, the February 1998 VA 
examination report shows that his temporal mandibular joints 
had a normal range of opening, and that it was in excess of 
42 mm.  As such, a compensable evaluation is not warranted 
for the residuals of his right mandible fracture under 
Diagnostic Code 9905.

The Board also finds that a compensable evaluation is not 
warranted for the residuals of the veteran's right mandible 
fracture under Diagnostic Code 9913.  Under this code 
provision, a compensable rating requires the medical evidence 
to show that the veteran's masticatory surface cannot be 
restored by a suitable prosthesis.  This is not demonstrated 
by the medical evidence.  Specifically, the February 1998 VA 
examination report shows that he had multiple carious teeth 
which were restorable.  In addition, the veteran has 
testified that the only reason that he did not use a 
prosthetic device was that the one he had been given did not 
fit.  As such, the medical evidence shows that his 
masticatory surface can be restored by a suitable prosthesis.  
Therefore, a compensable evaluation is not warranted for the 
residuals of his right mandible fracture under Diagnostic 
Code 9913.

The Board has considered rating the residuals of the 
veteran's right mandible fracture on an extraschedular basis 
under 38 C.F.R. § 3.321(b)(1) (1998).  This permits adjusting 
a rating in an exceptional or unusual case where application 
of the schedular criteria are impractical.  In this, the 
evidence does not show that the veteran has recently been 
hospitalized for residuals of his right mandible fracture.  
In addition, the evidence does not show that the residuals of 
his right mandible fracture have caused marked interference 
with employment.  Thus, the evidence of record reflects that 
the overall disability picture does not rise to a level which 
would warrant assignment of a compensable evaluation.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 3.321(b)(1) (1998).

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), but no section provides a 
basis on which to assign a compensable evaluation for his 
service-connected residuals of a right mandible fracture.  
Moreover, it is noted that a September 1985 Social Security 
Administration (SSA) decision is of record.  To that extent, 
the Board also notes that the veteran did not indicate that 
the records held by the SSA contain any evidence pertinent to 
the severity of his service-connected residuals of right 
mandible fracture.  Thus, there is no basis for further 
development of the record to obtain such records.  See Brock 
v. Brown, 10 Vet. App. 155 (1997).


ORDER

A compensable rating for residuals of a right mandible 
fracture is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

